Citation Nr: 0824558	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  98-11 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for chest pain or 
disability manifested by chest pain, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117. 

2.  Entitlement to service connection for headaches, as due 
to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117. 

3.  Entitlement to service connation for migraine headaches, 
on a direct basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1981 to 
July 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 1997 rating decision in which the 
RO denied service connection for headaches, for chest pain, 
for a sleep disorder, and for nervousness, each, to include 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117, and also denied 
entitlement to a permanent and total rating for pension 
purposes. The veteran filed a notice of disagreement (NOD) in 
March 1998, and the RO issued a statement of the case (SOC) 
in May 1998.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in July 
1998.

In April 1999, the veteran and his mother testified during a 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of that hearing is of record.

In November 1999, the Board remanded the matters on appeal to 
the RO for further development and adjudication.  After 
accomplishing further action, the RO continued the denial of 
the claims (as reflected in a September 2000 supplemental SOC 
(SSOC)), and returned the matters to the Board.

In May 2001, the Board again remanded the matters on appeal 
to the RO for additional development and adjudication.  After 
accomplishing the further action, the RO continued the denial 
of the claims (as reflected in a January 2003 SSOC), and 
returned the matters to the Board.

In July 2003, the Board remanded the matters on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.  After accomplishing the 
further action, the RO continued the denial of the claims (as 
reflected in an October 2006 SSOC), and returned these 
matters to the Board.

In April 2007, the Board remanded the matters on appeal to 
the RO, via the AMC, for additional development.  Following 
partial completion of the requested actions, in a January 
2008 rating decision, the RO granted service connection for 
post-traumatic stress disorder with sleep impairment and 
granted entitlement to nonservice-connected pension (which 
resolved the prior claims for a sleep impairment or sleep 
disorder, for nervousness or a psychiatric disorder and for a 
permanent and total rating for pension purposes, to include 
as due to undiagnosed illness) and continued the denial of 
the veteran's claims for service connection for headaches and 
for chest pain or disability manifested by chest pain, to 
include as due to undiagnosed illness (as reflected in a 
January 2008 SSOC).

As noted above, the veteran has been granted service 
connection for a psychiatric disorder and a sleep impairment, 
as well as nonservice-connected pension; therefore these 
issues are no longer in appellate status.  Hence, the only 
issues remaining on appeal-recharacterized as three issues, 
given the Board's action herein, as noted blow-are those set 
forth on the title page.  

The Board's decision on the claim for service connection for 
migraine headaches, as due to undiagnosed illness is are set 
forth below.  The claim for service connection for migraine 
headaches on a direct basis, and for chest pain or a 
disability manifested by chest pain to include as due to 
undiagnosed illness or other qualifying chronic disability 
are addressed in the remand following the order; these 
matters are being remanded to the RO via the AMC in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.   All notice and development needed to fairly adjudicate 
the claim herein decided has been accomplished.

2.  During his active military service, the veteran served in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War.

3.  Competent, probative evidence establishes that the 
veteran has migraine headaches, a known clinical diagnosis.


CONCLUSION OF LAW


The criteria for service connection for headaches, as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117, are not met.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet.  
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a  
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any  
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.   
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, post-rating letters issued in February 2000, 
November 2001, June 2001, and June 2004 provided notice to 
the claimant regarding what information and evidence was 
needed to substantiate the claims for service connection.  
These letters also informed the veteran of what information 
and evidence must be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claims.  The October 2006 and January 
2008 SSOCs included the legal authority governing claims for 
service connection due to undiagnosed illnesses.  A June 2007 
letter informed the veteran how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  These letters also informed 
the veteran that he should provide the RO with any evidence 
or information that he may have pertaining to his claim 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  

Following the issuance of each notice described above, the 
veteran and his representative were afforded further 
opportunities to present pertinent information and/or 
evidence to the matter on appeal before the RO readjudicated 
these claims (as reflected in the September 2000, January 
2003, October 2006, and January 2008 SSOCs).  Hence, the 
veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, VA medical records, 
private medical records, and the reports of VA examinations 
conducted in April 1997, September 2007, and October 2007.  
Also of record and considered in connection with the appeal 
is the transcript of the April 1999 Board hearing, as well as 
various written statements provided by the veteran, and his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claim herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter being decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
C.F.R. §§ 1110; 38 C.F.R. § 3.303.

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(f).

The Board notes that, during the pendency of this appeal, 
Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  
In the revised statute, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded to 
include (a) undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes. See 38 C.F.R. 
§ 3.317(a)(2).  [Parenthetically, the Board notes that the 
veteran was provided notice of the revised regulations in the 
January 2008 SSOC.]

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent during the presumptive period 
prescribed by the Secretary.  The Board notes that the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement to compensation 
to be established is December 31, 2006.  38 C.F.R. § 
3.317(a)(1)(i).  Furthermore, the chronic disability must not 
be attributed to any known clinical disease by history, 
physical examination, or laboratory tests.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of an 
undiagnosed illness or a chronic multi-symptom illness 
include the following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 U.S.C.A. § 1117(g).

The veteran in the instant case did serve in the Southwest 
Asia Theater of operations during the Persian Gulf War.  
Hence, for purposes of the pertinent statute and regulation, 
he is a Persian Gulf veteran.

Service treatment records reflect that the veteran was seen 
for headaches in March 1987 and was assessed with migraine 
headaches.  In February 1988, the veteran complained of sore 
throat and headache for two days and was assessed with viral 
syndrome.  In October 1989, the veteran was seen with 
complaints of vomiting and headache and was assessed with 
gastritis viral syndrome.  The veteran's July 1992 separation 
examination and contemporaneous self-report are negative for 
complaints, findings, or diagnosis of headaches. 

During a December 1996 Persian Gulf War Registry Examination, 
the veteran reported the onset of headaches during active 
service in January 1991, and that he currently had headaches.  
The examiner diagnosed headaches - muscle contractions.  

During the 1999 Board hearing, the veteran testified that his 
headaches begin while he was serving in Saudi Arabia and have 
continued to present day.  

The veteran was afforded a VA Gulf War examination in October 
2007 in which he was diagnosed with migraine headache.
. 
As noted above, the competent, probative medical evidence  of 
record relates the veteran's complaints of headaches to a 
known clinical diagnosis of migraine (headaches implied).  As 
such, service connection pursuant to 38 U.S.C.A. §  1117 is 
effectively precluded, and that aspect of the claim on appeal 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App 49, 53-56 (1990).




ORDER

Service connection for headaches, as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C. § 1117, is denied.


REMAND

Unfortunately, the Board finds that additional RO action on 
the matter of service connection for headaches, on a direct 
basis, and for chest pain or disability manifested by chest 
pain, to include as due to undiagnosed illness, is warranted, 
although such will further delay an appellate decision on 
these claims.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

In the Board's April 2007 remand, the Board instructed the RO 
to, among other things, arrange for VA examination, 
conforming to the guidelines for conducting Gulf War 
examination to obtain information as to the nature and 
etiology of the veteran's claimed headaches and chest pain.  
In part, the Board requested that the examiner list all 
diagnosed disabilities and state which symptoms were 
associated with each disability. For each diagnosed 
disability, the examiner was requested to render an opinion 
as to the relationship between the diagnosis and service.

On remand, VA examinations were accomplished in September and 
October 2007. The September 2007 VA examiner noted that he 
was not provided with the veteran's claims file to review, 
and he failed to respond to the RO's request for the specific 
medical information sought in the Board remand.  The October 
2007 examiner reviewed the claims file and diagnosed the 
veteran with migraine headaches and chest pain due to 
recurrent muscular strain; however, the examiner did not 
provide an opinion as to relationship between either problem 
and service, nor did he provide further explanation for his 
assessment of  "recurrent muscular strain" (to include 
identification of the muscle(s) involved.  In addition, the 
Board finds that the examiner should clarify which muscle is 
referred to the diagnosis of "chest pain due to recurrent 
muscular strain." Because the medical opinion obtained is 
not fully compliant with the Board's April 2007 remand 
instructions, the medical questions posed have not been 
resolved, and the current record remains inadequate for 
adjudicating the claims for service connection remaining on 
appeal.   See 38 U.S.C.A. § 5103A.

Hence, the RO should arrange for the claims file to be 
returned to the physician who conducted the October 2007 VA 
examination for preparation of a supplemental medical opinion 
(with supporting rationale).  The RO should only arrange for 
the veteran to undergo examination if the prior physician is 
unavailable or is unable to render the supplemental opinion 
requested without examining the veteran; under such 
circumstances, the RO should arrange for examination by an 
appropriate physician at a VA medical facility. The veteran 
is again advised that failure to report to any such scheduled 
examination(s), without good cause, may result in a denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2007).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate 
with the claims file (a) copy(ies) of any notice(s) of the 
examination(s) sent to him by the pertinent VA medical 
facility.

While these matters are on remand, the RO should give the 
veteran another opportunity to provide information and/or 
evidence pertinent to any of the claims on appeal, explaining 
that he has a full one-year period for response.  See 38 
U.S.C.A. § 5103 (b)(1)(West 2002); but see also 38 U.S.C.A. § 
5103(b)(3)) (West. Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A ; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure VCAA compliance.  Hence, in addition 
to the action requested above, the RO should also undertake 
any other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the claims for 
service connection remaining on appeal. 

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following action:

1.   The RO should send to the veteran 
and his representative a letter 
requesting that the veteran provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to any 
claim(s) remaining on appeal.  The RO 
should explain the type of evidence that 
is his ultimate responsibility to submit.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
from each contacted entity are associated 
with the claims file, or the time period 
for the veteran's response has expired, 
the RO should return the claims file, 
along with a copy of this REMAND, to the 
physician who conducted the October 2007 
VA examination for a supplemental 
opinion.

The examiner should clarify the previous 
diagnosis of "chest pain due to 
recurrent muscular strain", to include 
identification of the specific muscle(s) 
involved.  

Then, with respect to each diagnosed 
headache disability (previously assessed 
as migraine headaches) and disability 
manifested by chest pain, the examiner 
should provide an opinion, based on 
review of the claims file and 
consideration of sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that each 
diagnosed disability had its origin in, 
or is otherwise medically related to 
service, to include symptoms/assessments 
noted in the veteran's service medical 
records.  

If the prior physician is unavailable, or 
is unable to render the requested 
supplemental opinion without examining 
the veteran, the RO should arrange for 
the veteran to undergo VA examination, by 
an appropriate physician at a VA 
facility, to obtain answers to the 
questions posed above. The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All necessary tests and 
studies, if warranted, should be 
accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report).

The physician should set forth all 
examination findings, along with the 
rationale for the conclusions reached, in 
a printed (typewritten) report.

2.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the scheduled appointment(s) 
sent to him by the pertinent VA medical 
facility.

3.  To help avoid future remand, the RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for headaches, on a 
direct basis, and for chest pain or a 
disability manifested by chest pain, to 
include as due to undiagnosed illness, in 
light of all pertinent evidence and legal 
authority. 

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


